PER CURIAM.
Sandy Matyas appeals the- summary denial of his motion for postconviction relief brought pursuant to Florida Rule of Criminal Procedure 3.850. In his properly sworn motion and memorandum, Matyas claimed his trial counsel was ineffective for several reasons. Because the trial court denied the motion without explanation or attachments, we are unable to review the merits of this appeal. Therefore, we reverse and remand this cause for the trial court to either again deny the motion and attach to its order those portions of the record which demonstrate that Matyas is not entitled to relief or con*672duct an evidentiary hearing to determine the merits of Matyas’ claims.
Reversed and remanded.
CAMPBELL, A.C.J., and SCHOONOVER and FULMER, JJ., concur.